Case 2:20-cv-00942-JB-GBW Document 19 Filed 09/30/20 Page 1 of 2

James Browning
eae

 

From: Carolyn Wright
Sent: Friday, September 25, 2020 9:29 AM
To: Poulin, Debra, PED; NMDml_Judge Browning's Chambers nmd.uscourts.gov
Subject: RE: Inquiry about Public Access to Hearing
fe Bo- OFF 42,

Good Morning, Ms. Poulin -
The Notice of Hearing docketed this morning has the information, which | also am including below:

Public wishing to listen through streaming may follow this process to listen: Individuals seeking audio access to a public
hearing must contact the Clerk's Office to obtain login credentials for the hearing, Callers should contact the main Clerk's
Office number for the courthouse where the hearing will be held: Albuquerque (505) 348-2000. Ifa caller is uncertain as
to where the hearing is being held, staff answering the calls may provide that information as well. Staff will 1. Confirm
the hearing the caller is asking to participate in is a public hearing, 2. Verify which courtroom will be used and provide
the appropriate login credentials. At the stated date and time for the hearing, interested individuals will be able to
access the audio stream by visiting the district court website and clicking on the link for the appropriate courtroom:
https://www.namd.uscourts.gov/district-court-audio-streaming-service-dcass

Cordially,

Jeannie Wright

 

Jeannie Wright

Courtroom Deputy to the Honorable
James O. Browning, U.S. District Judge
U.S. District Court, DNM

Carolyn Wright@nmd.uscourts.gov
505.348.2289

From: Poulin, Debra, PED <Debra.Poulin@state.nm.us>

Sent: Friday, September 25, 2020 9:17 AM

To: NMDml_Judge Browning's Chambers nmd.uscourts.gov <BrowningChambers@nmd.uscourts.gov>
Subject: Inquiry about Public Access to Hearing

Hello,

| would like to know whether there is information available that would allow the public to listen to the TRO hearing next
week on Wednesday, Sept 30 in the case of Hernandez v. Grisham. If so, could this information please be provided?

| appreciate your attention.
Thanks,

Debra Poulin
Chief Counsel, Special Education Division

New Mexico Public Education Department File on, On| sot.

300 Don Gaspar a)
1

aliq\

 
Case 2:20-cv-00942-JB-GBW Document 19 Filed 09/30/20 Page 2 of 2

Santa Fe, NM 87501
(505) 629-7705
Debra.Poulin@state.om.us

THIS MESSAGE IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN
INFORMATION THAT iS CONFIDENTIAL, EXEMPT FROM DISCLOSURE UNDER APPLICABLE LAW, AND PROTECTED BY THE ATTORNEY-
CLIENT PRIVILEGE. If you are not the intended recipient or agent responsible for delivering the message to the intended recipient,
you are hereby notified that any review, dissemination or copying of this communication fs strictly prohibited. Unintended
transmission shall not constitute waiver of the attorney-client privilege. If you have received this electronic transmission in error,
please do not read it, delete it from your system without copying it, and notify the sender by reply e-mail or by calling (505) 629-
7705. Thank you.

 
